DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment after Final
This Office Action is made in response to Applicant Arguments/Remarks in an Amendment, filed 8/10/2022. No amendments are made.

Response to Arguments
With respect to remarks made in the Applicant Arguments/Remarks in an Amendment after Final on 8/10/2022, regarding claim 1, the Applicant submits that neither Yamagishi nor Li, or any combination of the two, teaches or suggests “determining, by the first server, one or more rules configured to cause one or more future data objects, associated with the first data object and received by the first server, to be forwarded, via an Internet layer of the first server, to the client device.” The Applicant argues that although LI teaches a “bytes-to-come field” [para.0032-0033 – option cue 56] determined to be either set to a yes or a no, is a flag and is not a rule configured to cause one or more future data objects…to be forwarded. In response, and as previously stated in the Response to Arguments section of The Final Rejection office action (6/10/2022), the Examiner contends that in the broadest reasonable sense, rules (such as computer instructions) are interpreted and an action performed based on the rule (instruction). Thus, a flag set one way cause an action, and set another way causes a different action to be performed. The Applicant specifically argues that a bytes-to-come option cue informing the receiver whether or not more data related to a larger application data unit is already being sent is not a "rule," let alone one that is configured to "cause" one or more future data objects to be forwarded to the client device via the first server, as is the claimed rule. The Applicant specifically argues that the claimed rule is determined by the first server, which receives the first data object. In response, The Examiner disagrees with Applicant’s interpretation of what Li teaches, the Examiner points to paragraph 0032 that clearly discloses that when a receiver receives this “bytes-to-come field” instruction, then it can immediately (i.e., within approximately an intersegment delay time) identify when a tail drop occurs and can instruct the sender to retransmit the missing segment. Thus, the receiver instructs the sender to forward the future data, not the sender automatically sending it. The claimed rule is determined by the receiver and not the sender as argued by the Applicant. Thus, Li clearly teaches causing one or more future data objects to be forwarded to the receiver. Second, the Applicant submits that Li does not teach sending “via an internet layer of the first server”, rather teaches sending of segment via a transport layer. The Applicant specifically argues that paragraph [0002] of Li, "[t]he Transmission Control Protocol (TCP) is a transport-layer (OSI Layer 4) protocol that provides reliable data transfer between networked devices." Thus, Li describes the sending of segments via a transport layer. In response, the Examiner points out the paragraph 0002 of Li is background informatio9n and not necessarily incorporated in its embodiment. In fact, Li discloses in paragraph 0032 the use of a TCP option styled as a "more bytes to come" option is like lower layer protocols, such as a network layer protocol such as IP. Thus, Li clearly teaches “via an internet layer of the first server” as claimed. And it should also be clear that the Examiner is not improperly importing claim limitations from Applicant's specification as suggested into independent claim 1. The Examiner is merely trying to understand what Applicant means by “an internet layer” and pointing out that an IP protocol is being used, since an internet layer is also known as an IP layer that accepts and delivers packets for the network. Paragraph 0011 and 0025 of Li discloses IP packets are being transmitted, thus, via an “internet layer”. Thus, the Examiner contends that Li teaches ““via an internet layer of the first server” as cited in claim 1.
The Applicant further submits the same arguments for independent claims 12 and 15 as presented for independent claim 1, both comprising same features. The Applicant submits that the combination of Yamagishi and Li does not teach or suggest each and every feature of independent claims 12 and 15. The Examiner disagrees for the same reasons explained for claim 1. 
The Applicant requests withdrawal of the §103 rejections for independent claims 1, 12 and 15, and dependent claims 2-11, 13-14, and 16-20 for reason provided. In response, the Examiner disagrees with §103 rejection withdrawal due to arguments being non-persuasive for reason discussed above.

/ADIL OCAK/Examiner, Art Unit 2426

/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426